Citation Nr: 0812172	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-44 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for left shoulder 
impingement syndrome with severe osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The veteran requested that he be afforded a Board hearing at 
the time he filed his substantive appeal in December 2004.  
The veteran subsequently withdrew his request for a hearing 
by way of a statement received in January 2005.  Accordingly, 
the Board will adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 20.704(e) (2007).  

The veteran's case was remanded to the Appeals Management 
Center (AMC) for additional development in May 2007.  The 
case is again before the Board for appellate review.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the veteran's left shoulder 
impingement syndrome with osteoarthritis is related to his 
active military service.  


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, left shoulder 
impingement syndrome with severe osteoarthritis was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision for the veteran in this case, any error in the 
timing or content of VCAA compliance is moot.

The veteran claims that he has a left shoulder disability as 
a result of an injury in service.  

The veteran's service medical records (SMRs) reveal that he 
was seen for reports of a dislocated left shoulder in October 
1955.  On examination there was no evidence of fracture or 
dislocation.  The veteran was noted to be in pain and treated 
with codeine sulfate, heat treatment, and analgesic balm.  
The SMRs were negative for any other reference to treatment 
for a left shoulder injury.  A December 1956 psychiatric 
evaluation noted a history of strained "right" shoulder in 
1955 with occasional discomfort when sleeping in the wrong 
position.  

VA outpatient treatment reports dated from March 2003 to May 
2007 reveal complaints and treatment for shoulder pain and 
recurrent left shoulder rotator cuff tendonitis.  

Private treatment reports from G. Fuller, M.D., dated in 
August 2003 reveal that the veteran was noted to have 
problems with left shoulder pain off and on over the years.  
Dr. Fuller indicated that the veteran had a shoulder 
dislocation and that the veteran's shoulder bothers him from 
time to time.  He assessed the veteran with painful left 
shoulder with osteoarthritis.  

Associated with the claims file is a letter from D. Nelson, 
MPT, dated in September 2003.  Mr. Nelson reported that he 
treated the veteran for left shoulder pain.  He said the 
veteran's injury was chronic in nature and may very well have 
stemmed from his previous shoulder injury sustained many 
years ago.  

Associated with the claims file are private treatment reports 
from A. Colledge, M.D., dated from December 2003 to May 2004.  
In December 2003, Dr. Colledge diagnosed the veteran with 
chronic post-traumatic osteoarthritis of the shoulder and 
chronic impingement syndrome.  He opined the findings seemed 
to be a direct result of a severe injury that occurred 
several years ago and the secondary effects from the injury 
over time.  In May 2004, the same diagnoses were reported and 
Dr. Colledge indicated that the significant injury referred 
to in his December 2003 statement referred to an injury the 
veteran sustained in service in 1955.  He said the injury has 
given the veteran contiguous, persistent problems since 
service and would have been the original precipitating cause 
of his current shoulder disabilities.  He concluded that it 
was probable that had the veteran not injured his shoulder he 
would not be in the degenerative position he is in now.  

Also associated with the claims file is a statement from G. 
Richards, M.D., dated in July 2004.  Dr. Richards reported 
that the veteran was his patient during the 1960s and that 
the veteran had bursitis of the left shoulder for which he 
received Kenalog shots on several occasions.  

The veteran was afforded a VA examination in September 2004.  
He diagnosed the veteran with degenerative arthritis of the 
left shoulder.  The examiner reviewed the claims file and 
indicated that the October 1955 SMR entry which documented a 
left shoulder dislocation was conflicting because the 
findings also showed no fracture or dislocation.  He said 
there were no other entries until 2004 at which time the 
veteran's private physician linked the shoulder arthritis to 
the service injury.  The examiner noted that the veteran 
worked for twenty-two years as a welder and was able to 
perform his duties over that period of time.  He stated that 
the veteran's fall could have caused some damage that 
resulted in arthritis but it was unlikely that it would be 
first appearing without any previous problems or evaluations.  
He concluded that although the fall in service is likely 
contributory to the veteran's development of osteoarthritis 
of the shoulder, it is less likely to have been the cause of 
the current shoulder condition.  

The veteran was afforded a second VA examination in June 
2007.  The examiner diagnosed the veteran with left shoulder 
impingement syndrome with severe osteoarthritis in the 
acromioclavicular joint and mild osteoarthritis in the 
glenohumeral joint.  The examiner reviewed the claims file 
and noted that the veteran was seen in service in October 
1955 with complaints of left shoulder dislocation but that 
the examination was not compatible with such a diagnosis.  
The veteran reported that he was treated by a company 
physician during his twenty-two year career as a welder and 
informed that he had bursitis.  He said he used a sling off 
and on during his career.  He reported no other injuries to 
his left shoulder and said his pain was chronic and would 
"come and go."  The examiner noted that the medical records 
of the past four to five years indicate that the veteran had 
a chronic left shoulder injury or pain from a previous injury 
as stated in 1955.  He said the veteran was a capable 
historian and was fairly consistent in describing his use of 
slings during his time of service and while working as a 
welder.  The examiner noted that the medical records 
associated with the claims file did not document any other 
injuries to the veteran's left shoulder.  The examiner opined 
that the it is at least as likely as not (greater than a 
fifty percent probability) that the veteran's left shoulder 
injury occurred while in service and the subsequent 
osteoarthritis is at least partially subsequent and secondary 
to his initial injury based on the medical record and the 
consistency and chronicity of the veteran's pain.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if 
competent evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence as to whether the veteran's left shoulder 
impingement syndrome with osteoarthritis is related to 
service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

The Board notes that the September 2004 VA examiner's opinion 
appears to be contradictory in that he stated that although 
the veteran's fall in service was likely contributory to the 
veteran's development of osteoarthritis of the shoulder, it 
was less likely to have been the cause of the current 
shoulder condition.  However, both the September 2007 VA 
examiner and several of the veteran's private physician's 
concluded that the left shoulder injury in service was as 
likely as not, or at least partially, the cause of the 
veteran's current left shoulder impingement syndrome with 
osteoarthritis.  The Board is cognizant that the private 
physicians' opinions appear to reset, in part, on the 
veteran's description of his initial injury, and that he 
occasionally described that injury as a dislocation.  As 
noted, this is not consistent with the findings in-service, 
at which time examination did not reveal a fracture or 
dislocation.  The Board also notes that the private 
physicians did not consider that the veteran was involved in 
a parachute accident in 1973, which could potentially have 
involved injury to the shoulder, and that he was treated for 
bursitis while working as a welder for 30 years.

However, the 2007 VA examiner specifically noted that the 
veteran was a capable historian and was fairly consistent in 
describing his use of slings during his time of service and 
while working as a welder.  The VA examiner also took note of 
the parachute accident, and the minimal nature of the 
original injury in service.  Nevertheless, the examiner found 
that the it was at least as likely as not that the veteran's 
left shoulder injury occurred while in service and that the 
subsequent osteoarthritis is at least partially subsequent 
and secondary to his initial injury. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support its findings.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  In this case, a 
competent VA examiner has reviewed the claims file and 
clearly taken into account the veteran's complete medical 
history.  Despite the minimal findings noted as to the 
original in-service injury, that examiner concluded that the 
in-service injury was at least as likely as not a significant 
contributing cause of his current left should disorder.  
Therefore, the Board finds that there is at least an 
approximate balance of positive and negative evidence as to 
whether the veteran's left shoulder impingement syndrome with 
osteoarthritis is related to service.  Resolving doubt in the 
veteran's favor, service connection for left shoulder 
impingement syndrome with osteoarthritis is granted.


ORDER

Entitlement to service connection for left shoulder 
impingement syndrome with osteoarthritis is granted.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


